DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 19-20 (Canceled).
Election/Restrictions
The restriction requirement between Species A and B , as set forth in the Office action mailed on 9/13/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A and B is withdrawn.  Claim 9 , directed to Species A is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 19-20, directed to Group II (method) remain withdrawn from consideration because such claims do not require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-14,16-18 and 21 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was amended to recite “a controller configured to control the gas…such that the gas of the predetermined dryness does not propel flow of the output charged solution or modify shape of the flow of the output charged solution”. 
Examiner interprets the “a controller configured to control…” language to require a memory configured to perform the claimed function without further programming. The controller or memory cited in the prior art is not capable of performing the required action without further programming, and thus does not meet the recited structure, see MPEP 2114 (IV).
The closest prior art of record is Fong, Norichi, and Law, see previous office action.
Fong teaches air stream 20 at nozzle opening 30, Fig. 2, [0061]. However, Fong teaches that the air flow shapes the charged solution cone 34, see [0063]. Therefore, the apparatus of 
Norichi teaches a hand-held apparatus but not the claimed controller as configured in the claim.
Law teaches a single output 111 for gas, but not the claimed controller as configured in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744